DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2021. 
Applicant's election with traverse of Group II (claims 8-15) in the reply filed on 6/30/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden to the examiner.  This is not found persuasive because the difference between the product and the method would require different search strings and strategies through different fields of endeavor and thus be a serious burden to the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: The symbols and equations are unclear and fuzzy within paragraphs [0049], [0051], [0052], [0054], [0055], [0056], [0065] and [0067].  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 8-15 are rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea (i.e. metal process) without significantly more.
Claim 8 recites a method for estimating a concentration of hydrogen in a fuel cell having numerous steps that are directed to the judicial exception. Specifically, the claim recites, measuring, by a controller, a time during from a point in time when an operation of the fuel cell ends to a point in time when the fuel cell restarts; estimating; by the controller, an amount of air introduced into the fuel cell during the time duration using the measured time duration; and estimating, by the controller, a concentration of hydrogen in a hydrogen supply line at the time of restarting the fuel cell based on the measured time duration and the estimated amount of introduced air. 
The limitations recites: “measuring, by a controller, a time during from a point in time when an operation of the fuel cell ends to a point in time when the fuel cell restarts,” is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind (i.e. counting) but further recites the generic computer components (i.e. by the controller). In other words, other than reciting “by a controller” nothing in the claim element precludes steps from practically being performed in the mind. 
Furthermore, the limitation “estimating; by the controller, an amount of air introduced into the fuel cell during the time duration using the measured time duration; and estimating, by the controller, a concentration of hydrogen in a hydrogen supply line at the time of restarting the fuel cell based on the measured time duration and the estimated amount of introduced 
If the claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but recites generic computer components, then it falls within the “metal processes” grouping of abstract ideas. Therefore, because all of these limitations refer to mental process, the claims recite an abstract idea; the Patent Subject Matter Eligibility Guidance outcome of Step 2A Prong One is use and advance to Step 2A Prong Two. 
Step 2A Prong Two asks, “Does the claim recite additional elements that integrate the judicial expectation into a practical application?”
The judicial exception is not integrated into a practical application. In particular, the preamble is directed to a method for estimating a concentration of hydrogen in a fuel cell. However, the fuel cell is also recited at a high level of generality and does not limit the judicial exception to a particular method. In other words, while the preamble does link the judicial exception to a technical field, this technical field (fuel cells) is not particular because the field is only recited in generic sense (i.e. the preamble is directed to a generic fuel cell and not a specific type of fuel cell). 

The examiner notes that Rama (US 2016/0240875), Hayashi (US 2004/0229088), Igarashi (US 2008/0152972) illustrate some of the aforementioned fuel cell system characteristics and configurations. 
Lastly, as the information obtained by the controller is never used to change the system, the information is never put into a practical application as required within step 2A. Thus the information does not impose any meaningful limitations on practicing the abstract idea; the Patent subject Matter Eligibility Guidance outcome of Step 2A Prong Two outcome is no. 
Step 2B ask the question “does the claim recite additional elements that amount to significantly more than the judicial exception?” 
Claim 8 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a controller to perform estimating steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. 
Moreover, the preamble discloses the intended use of the method amounts to no more than a general technical field; the Patent Subject Matter Eligibility Guidance outcome of Step 2B is no.

Claims 9-15 are dependent from claim 8 and do not recite additional elements that integrate the judicial expectations into a practical application nor recite additional elements that amount to significantly more than the judicial exceptions and therefore are rejected under 101 for the reasons set for above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0240875 paragraph [0083]; US 2004/0229088 paragraph [0090] and figure 7; US 2008/0152972 paragraph [0127]; US 2008/0233445 paragraph [0059]; US 2009/0092868 paragraph [0038]; US 2018/0294497 and US 2010/0190080.
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724